Title: To George Washington from Jean-Louis-Ambroise, chevalier de Villefranche de Genton, 17 September 1783
From: Villefranche de Genton, Jean-Louis-Ambroise, chevalier de
To: Washington, George


                  
                     sir
                     west point Sepr 17th 83.
                  
                  I have the honor to send to your excellency, my observations while with genl baron de steubens; they are very Conteracted, and besides i cannot warant their exactness, owing to the general being in a very great haste, to get to Canada, we did not stop to any of those positions on lake champlain which it had been very interesting to examine; and I was not permitted to go on shore at l’isle aux noix and st john.  i have the honor to be with the profondest respect. your Excellency’s most obedient and most humble servant
                  
                     Villefranche
                     
                  
               